DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 21 recites the limitation “a distance between the periphery of the semiconductor layer and the first pad portion is substantially the same as a distance between the periphery of the semiconductor layer and the second pad portion” in the claim, which lacks the full support of the original disclosure.  Figs. 1A-2 clearly shows that a distance between the periphery of the semiconductor layer and the first pad portion 7a is smaller than a distance between the periphery of the semiconductor layer and the second pad portion 6a.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9-13 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a corresponding one of the first extension portion and the second extension portion" in the third last and the last lines of the claim.  It is unclear what “a corresponding one” means.
Claim 4 recites the limitation "a corresponding one of the first extension portion and the second extension portion" in the third last and the last lines of the claim.  It is unclear what “a corresponding one” means.
Claim 11 recites the limitation "a corresponding one of the first extension portion and the second extension portion" in the third last and the last lines of the claim.  It is unclear what “a corresponding one” means.
Claim 11 recites the limitation "the polygon" in the 4th last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claim 21 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “substantially the same” in the claim has been rendered indefinite by the use of the term "substantially".
Claims 5-7, 9-10, 12-13 and 16-20 are rejected because they depend on the rejected claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 7, 9, 10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2006/0284191).
Regarding claim 1, Yang et al. teach a light emitting element (light emitting device; Abstract) comprising: a semiconductor layer (812, i.e. 312, the top surface of the semiconductor layer 320; Figs. 3B and 8, [0019])) which is in a planar shape of a polygon having at least five sides (see Fig. 8), a second electrode (830; Fig. 8, [0024]) provided on the semiconductor layer (812; see Fig. 8), and a first electrode (840; Fig. 8, [0024]) provided on the semiconductor layer (812; see Fig. 8) and having a first pad portion (a potion of 840 inside the dotted line; see Fig. 8 below), a first extension portion (a left potion of 840 outside the dotted line; see Fig. 8 below) that is connected to the first pad portion (a potion of 840 inside the dotted line; see Fig. 8 below) and that extends along an imaginary circle (the dashed circle at the outer edge of 840, see Fig. 8 below), the first pad portion (a potion of 840 inside the dotted line; see Fig. 8 below) being tangent to the imaginary circle (the dashed circle at the outer edge of 840, see Fig. 8 below) while the first pad portion (a potion of 840 inside the dotted line; see Fig. 8 below) is arranged inside of the imaginary circle (the dashed circle at the outer edge of 840, see Fig. 8 below), the 
Yang et al. do not teach with the imaginary circle surrounding about 55% to 80% of a total surface area of the semiconductor layer in the plan view.
Parameters such the ratio of the imaginary circle area, which is determined by the layout of the electrodes, to the total surface area of the semiconductor layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the 

    PNG
    media_image1.png
    574
    536
    media_image1.png
    Greyscale
[AltContent: textbox (First extension portion )][AltContent: textbox (Second extension portion)][AltContent: textbox (First pad portion)][AltContent: textbox (Second pad portion)][AltContent: textbox (Third extension portion)][AltContent: textbox (Fourth extension portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fifth extension portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (Imaginary circle)][AltContent: arrow][AltContent: textbox (Sixth extension portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (One of the vertices)][AltContent: textbox (One of the sides)][AltContent: arrow][AltContent: arrow]
Fig. 8 of Yang et al.
Regarding claim 4, Yang et al. teach a light emitting element (light emitting device; Abstract) comprising a semiconductor layer (812, i.e. 312, the top surface of the semiconductor layer 320; Figs. 3B and 8, [0019])) which is in a planar shape of a polygon having at least five sides (see Fig. 8), a second electrode (830; Fig. 8, [0024]) provided on the semiconductor layer (812; see Fig. 8), and a first electrode (840; Fig. 8, [0024]) provided on the semiconductor layer (812; see Fig. 8) and having a first pad portion (a potion of 840 inside the dotted line; see Fig. 8 above) being localized to inside with respect to an imaginary circle (the dashed circle at the outer edge of 840, see Fig. 8 above), the center of the imaginary circle (the dashed circle at the outer 
Yang et al. do not teach with the imaginary circle surrounding about 55% to 80% of a total surface area of the semiconductor layer in the plan view.

Regarding claim 6, Yang et al. teach the light emitting element according to claim 1, wherein the second electrode (830) is disposed more to the inside of the semiconductor layer (812) than the imaginary circle (the dashed circle at the outer edge of 840, see Fig. 8 above) in the plan view (see Fig. 8 above). 
Regarding claim 7, Yang et al. teach the light emitting element according to claim 1, wherein the second pad portion (the left 832) of the second electrode (830) is disposed facing one of the sides constituting the polygon shape (see Fig. 8). 
Regarding claim 9, Yang et al. teach the light emitting element according to claim 7, wherein the second pad portion (the left 832) is disposed on a perpendicular bisector of one of the sides constituting the polygon shape (a horizontal line across the center of 812 which perpendicular to the sides of 812). 
Regarding claim 10
Regarding claim 17, Yang et al. teach the light emitting element according to claim 7, wherein the second electrode (830) has a sixth extension portion (a center portion of 830; see Fig. 8 above) that extends from the second pad portion (the left 832) toward the first pad portion (a potion of 840 inside the dotted line; see Fig. 8 above). 
Regarding claim 18, Yang et al. teach the light emitting element according to claim 1, wherein the first extension portion (a left potion of 840 outside the dotted line; see Fig. 8 above) and the second extension portion (a right potion of 840 outside the dotted line; see Fig. 8 above) are separated near the second pad portion (the left 832; see Fig. 8 above) of the second electrode (830; see Fig. 8 above). 
Regarding claim 19, Yang et al. teach the light emitting element according to claim 1, wherein the first extension portion (a left potion of 840 outside the dotted line; see Fig. 8 above) and the second extension portion (a right potion of 840 outside the dotted line; see Fig. 8 above) are each arc-shaped (see Fig. 8 above).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. and  as applied to claim 1 above, and further in view of Goldbach (US 2016/0240736 A1).
Regarding claim 5, Yang et al. teach wherein the semiconductor layer (812) is in the planar shape of polygon (see Fig. 8). 
Yang et al. do not teach the polygon is the hexagon.
In the same field of endeavor of light emitting device, Goldbach teaches the polygon is the hexagon (the shape of the chip is hexagon; [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yang et al., and Goldbach and use a . 
Claims 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0175503) in view of Goldbach (US 2016/0240736 A1).
Regarding claim 11, Yang et al. teach a light emitting element (light emitting device; Abstract) comprising a semiconductor layer (812, i.e. 312, the top surface of the semiconductor layer 320; Figs. 3B and 8, [0019])) which is in a planer shape of polygon (see Fig. 8), and a first electrode (840; Fig. 8, [0024]) provided on the semiconductor layer (812; see Fig. 8) and having a first pad portion (a potion of 840 inside the dotted line; see Fig. 8 above) that is disposed near one side constituting the polygon (top side of 812; see Fig. 8 above), a first extension portion (a left potion of 840 outside the dotted line; see Fig. 8 above) that is connected to the first pad portion (a potion of 840 inside the dotted line; see Fig. 8 above) and that extends along an imaginary circle (the dashed circle at the outer edge of 840, see Fig. 8 above), the center of the imaginary circle (the dashed circle at the outer edge of 840, see Fig. 8 above) being at the same location as the center of gravity of the polygon (see Fig. 8 above), an area of the imaginary circle (the area of the imaginary circle) being smaller than an area of the semiconductor layer (the total area of 812 in a plan view) in a plan view (see Fig. 8 above), and the imaginary circle (the dashed circle at the outer edge of 840, see Fig. 8 above) being entirely disposed on the inside of a periphery of the semiconductor layer (the outer boundary of 812 as shown in Fig. 8) in the plan view (see Fig. 8 above), and a second extension portion (a right potion of 840 outside the dotted line; see Fig. 8 above) that is connected to the first pad portion (a potion of 840 inside the dotted line; see Fig. 8 above) on an opposite side (the right side of Fig. 8) to the first extension portion (a left potion of 840 outside the dotted line; see Fig. 8 above), and that extends along the 
Yang et al. do not teach a/the polygon is a/the hexagon, with the imaginary circle surrounding about 55% to 80% of a total surface area of the semiconductor layer in the plan view.
In the same field of endeavor of light emitting device, Goldbach teaches a/the polygon is a/the hexagon (the shape of the chip is hexagon; [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yang et al. and Goldbach and use a chip shape of hexagon as taught by Goldbach, because the shape of hexagon can achieve an expedient ratio between cutting area and luminous area as taught by Goldbach ([0083]). 
Regarding the limitation “with the imaginary circle surrounding about 55% to 80% of a total surface area of the semiconductor layer in the plan view”, parameters such the ratio of the imaginary circle area, which is determined by the layout of the electrodes, to the total surface 
Regarding claim 12, Yang et al. teach the light emitting element according to claim 11, wherein the first pad portion (a potion of 840 inside the dotted line; see Fig. 8 above) and the second pad portion (the left 832) are each disposed on a straight line that passes through the center of gravity of the polygon (see Fig. 8 above). 
Yang et al. do not teach the polygon is the hexagon.
In the same field of endeavor of light emitting device, Goldbach teaches the polygon is the hexagon (the shape of the chip is hexagon; [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yang et al. and Goldbach and use a chip shape of hexagon as taught by Goldbach, because the shape of hexagon can achieve an expedient ratio between cutting area and luminous area as taught by Goldbach ([0083]). 
Regarding claim 13, Yang et al. teach the light emitting element according to claim 11, wherein the second pad portion (the left 832) is disposed on a perpendicular bisector of one of the sides constituting the polygon (a horizontal line across the center of 812 which perpendicular to the sides of 812). 
Yang et al. do not teach the polygon is the hexagon.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yang et al. and Goldbach and use a chip shape of hexagon as taught by Goldbach, because the shape of hexagon can achieve an expedient ratio between cutting area and luminous area as taught by Goldbach ([0083]). 
Regarding claim 16, Yang et al. teach the light emitting element according to Claim 11, wherein the fifth extension portion (a center portion of 840) branches into the distal end portions (see Fig. 8 above) each extending in a curve along the third extension portion and the fourth extension portion (the upper left portion and the middle and the upper right portion of 830), respectively (see Fig. 8 above).

Response to Arguments
Applicant's arguments with respect to claims 1, 4 and 11 have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ou et al. (US 2015/0076536) teach an LED having various lines of electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/13/2021